         DOE EXHIBIT 1:
 AGNEW UNDISPUTED FINDINGS OF
FACT & DETERMINATION OF WITNESS
          CREDIBILITY
        ROE1-2 HEARING
FINDINGS

Undisputed

   •   Complainants consumed alcohol both on and off campus.
   •   A credible witness who transported the complainants from campus to the off-campus party
       between the hours of llpm and midnight and who also observed them at the party described
       the complainants as "drunk".
   •   A credible witness who t ransported the complainants f rom the party to campus at 3:00am
       described the complainants as, "they were gone" (meaning very drunk).
   •   Text messages and phone logs support t he complainants' statement of events and timeline.
   •   Text messages and phone logs do not support the respondent's statement of events and
       time line.
   •   Sexual intercourse occurred between the respondent and each complainant.



Disputed

   •   With respect to the September 4'h incident, the Respondent states that the compl'ainants were
       not incapacitat ed and did not at any time withdraw consent, whereas the Complainants state
       that they were incapacitated and did not/could not consent to sexual activity with the
       Respondent.




                                      CONFIDENTIAL

                                                                                                   USA 06073
                                                                                                   Doe vs. USA
